Citation Nr: 1642256	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a temporary 100 percent evaluation based on convalescence after an April 2009 right eye surgery. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1985 to September 1996.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Board remanded the claim on appeal for evidentiary development, and the claim is again before the Board for further appellate proceedings. 

In a February 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted the appeal for service connection for a right eye disability and assigned an initial evaluation and effective date.  See February 2015 rating decision (granting service connection for the right eye disorder of proptosis orbital decompression, right eye; assigning an initial evaluation based on the Veteran's right eye visual impairment; noting that this decision represented a full grant of this issue on appeal).  The Veteran was provided notice of this determination in a March 2015 letter along with a copy of his right to appeal this determination, and to this date the Veteran has not submitted a notice of disagreement against this determination.  Thus, the appeal for service connection for a right eye disability has been resolved and is not before the Board at this time. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed. 


FINDING OF FACT

The competent and probative evidence shows that the April 2009 right eye surgery was for a nonservice-connected disability.  



	(CONTINUED ON NEXT PAGE)




CONCLUSION OF LAW

The criteria for entitlement to a temporary 100 percent evaluation based on convalescence after an April 2009 right eye surgery are not met.  38 U.S.C.A. § 1156 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2014, the Board remanded the case and directed the AOJ to obtain treatment records for the Veteran's April 2009 right eye surgery, and the AOJ did so.  Then, the AOJ readjudicated the claim in a January 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication VCAA notice by letter in June 2006, in which the Veteran was notified of how to substantiate his claim for a temporary total evaluation based on convalescence.  The Board also notes that in another June 2006 letter, the Veteran was notified as to how to substantiate a claim for service connection for a right eye disability and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Relevant service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Board finds that the lay and medical evidence of record is adequate for purposes of proceeding with a decision as to the matter of entitlement to a temporary total evaluation based on convalescence.  


Analysis

A temporary total disability rating for convalescence contemplates a temporary period of time required by a veteran to recover from the immediate effects of surgery, and such a rating may be assigned to a veteran who has a service-connected disability that has required convalescent care at hospital discharge or outpatient release.  38 U.S.C.A. § 1156 (West 2014); 38 C.F.R. § 4.30 (2015).  A total disability rating will be granted following hospital discharge, effective from the date of hospital admission or outpatient treatment, and continuing for a period of one, two, or three months from the first day of the month following hospital discharge or outpatient release, if the hospital or outpatient treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one or more major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (i.e., regular weight-bearing is prohibited); (3) immobilization by cast, without surgery, of one or more major joint. 38 C.F.R. § 4.30 (a). 

The Veteran contends that a total evaluation is warranted for convalescence after an April 2009 surgery for a right eye disability.  The Board notes that the Veteran is service-connected for proptosis orbital decompression, right eye.  Per the February 2015 rating decision, the AOJ's grant of service connection for this disability was rendered based on an October 2014 VA medical opinion that stated that the Veteran's proptosis is related to head trauma and his in-service automobile accident.  Here, the Veteran essentially contends that the April 2009 surgery was for his service-connected right eye disability.  

However, the competent and probative evidence shows that the April 2009 right eye surgery for a nonservice-connected right eye disability.

The medical records in this case have probative value, as the Veteran's medical providers and his right eye surgeon have the medical expertise and training to diagnose a right eye disability and to determine the etiology of a right eye disability.  Further, the Veteran's medical providers treated and diagnosed the Veteran's right eye disability for which he received the April 2009 surgery based on testing, examination of the Veteran, and consideration of the Veteran's medical history, specifically including his history of proptosis.   

The April 2009 Operative Report from Carolina Eye, Ear, Nose & Throat Associates and by the Veteran's right eye surgeon shows that the Veteran's preoperative diagnosis was "Thyroid-associated orbitopathy, asymmetric exophthalmos right side worse than left side."  The Postoperative diagnosis was the same.  The February 2009 private treatment records from this same facility notes that the Veteran has a history of proptosis, and a June 2009 treatment record that notes that the surgery was done for thyroid eye disease and was not related to the Veteran's in-service motor vehicle accident.  

The Board acknowledges the Veteran's contention that the diagnosis of thyroid-associated orbitopathy, asymmetric exophthalmos right side, is the same right eye disability for which service connection was granted, namely proptosis.  The Veteran is certainly competent to report his symptoms, to include his right eye symptoms, and the Board finds that these reports of symptoms are credible.  However, the Board considers the determination as to etiology of a right eye disability, specifically the right eye disability necessitating the April 2009 surgery in this case, to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinion regarding the etiology of the right eye disability that was treated by the April 2009 surgery is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication that the Veteran has medical expertise or training, the Veteran's lay opinion that April 2009 surgery was for a right eye disability that has been service-connected has no probative value.  In other words, the Veteran's opinion that the thyroid-associated orbitopathy, asymmetric exophthalmos right side, is the same as, or has the same etiology as, his service-connected right eye disability of proptosis has no probative value.  

Given the above medical evidence, which is not contradicted by the remaining competent and probative evidence of record, the preponderance of the evidence is against a finding that the Veteran's April 2009 right eye surgery was for treatment of his service-connected right eye proptosis.  Instead, the competent and probative evidence shows that the April 2009 right eye surgery was for a thyroid-related right eye disability and that such thyroid-related eye disease is a separate disability from the right eye proptosis.  Therefore, entitlement to a temporary 100 percent evaluation based on convalescence for this surgery is not warranted.  38 C.F.R. § 4.30.  

The Board has considered whether to refer or infer a claim for service connection for a right eye thyroid-related disease.  However, the Veteran has not indicated an intent to seek benefits for service connection for a thyroid-related disability, to include right eye thyroid eye disease.  For example, a June 2009 private treatment record from Carolina Eye, Ear, Nose & Throat Associates shows that the medical provider "spoke with patient.  Patient did not realize that the symptoms...on the right side was thyroid eye disease.  Patient thought it was related to an automobile accident [that happened in 1995 or 1996]."  Significantly, however, to this date the Veteran has not submitted a claim for thyroid-related eye disease.  

Further, the record does not reasonably indicate that thyroid-related disease, to include thyroid eye disease, may be associated with service, including an in-service motor vehicle accident.  As noted above, a June 2009 treatment record notes that the surgery was done for thyroid eye disease and was not related to the Veteran's in-service motor vehicle accident.  Also, service treatment records and post-service treatment records indicate no history of thyroid-related disability until over a decade after service.  For example, a June 2004 VA optometry note shows an assessment of proptosis and notes that the Veteran's April 2004 thyroid labs are normal.  Further, a December 2008 VA optometry note shows a diagnosis of proptosis and notes that the Veteran's thyroid function test was within normal limits. There is no indication of a thyroid-related disability, to include thyroid eye disease, in the Veteran's service treatment records.  There is also no indication in the medical evidence and no argument by the Veteran or his representative that the Veteran's service-connected proptosis caused or aggravated the Veteran's right eye thyroid-related eye disease. 

For these reasons, a claim for entitlement to service connection for a thyroid-related disability, to include right eye thyroid eye disease, is not reasonably raised by the record or by the Veteran and therefore may not be inferred or referred to the AOJ.  Cf. Delisio v. Shinseki, 25 Vet. App. 45 (2011) (holding that if the record reasonably indicates that the cause of the pending claimed disability is a non-service-connected disease or disability that may be associated with service, the Board may investigate in the first instance whether that causal disease or disability is related to service to determine whether the pending claimed disability may be service-connected on a secondary basis; if the causal disease or disability is determined to be related to service, and then the pending claim reasonably encompasses a claim for entitlement to service connection for that causal disease or disability, and no additional filing would be necessary to initiate a claim for service connection for that causal disease or disability).  Again, because thyroid-associated orbitopathy, asymmetric exophthalmos right side, is not a service-connected disability, entitlement to entitlement to a temporary 100 percent evaluation based on convalescence for the April 2009 surgery is not warranted.  38 C.F.R. § 4.30.  

The Board acknowledges that in the September 2016 Appellant's Brief, the Veteran, through his representative, argued that a temporary total evaluation is warranted because he had to have eye surgery by his private doctor because no VA facility was available at the time and no VA facility was acknowledged or determined by VA.  However, a temporary total evaluation may not be granted based on this argument because, as discussed above, the Veteran's right eye thyroid-associated orbitopathy is not service-connected.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a temporary 100 percent evaluation based on convalescence after an April 2009 surgery is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


